Title: Anthony Todd to Benjamin Franklin and John Foxcroft, 4 October 1768
From: Todd, Anthony
To: Franklin, Benjamin,Foxcroft, John


Extract of a Letter from Anth Todd Esqr. to Messrs. Franklin and Foxcroft Dated General Post Office October 4th. 1768.
You will see by the inclosed Abstract of a Clause relating to Ship Letters what steps have been lately taken to carry the same effectually into execution, and the Honourable Commissioners of the Customs have been pleased to direct their Officers here not to permit any Ship or Vessel to break Bulk or make Entry until their Letters are delivered, and I make no doubt, when you have represented this Matter, which is for Universal Benefit, to the Commissioners of the Customs for America, or the Officers under them, they will readily lend the same Assistance, though I hope proper care has already been taken to enforce this Clause at the several Ports within your District upon the Act of the 5th. of His present Majesty taking place.
 
Endorsed: 12th. July 1769. Letter Anthony Todd Esq relative to Ship Letters
Lett datd 26th. July 1769.
Post Office
11 Jan 1769
